DETAILED ACTION
In response to communications filed 05/24/2021.
Claims 1-6, 12-14 and 21-25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Marcin (Reg. No. 41,085) on June 10th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Cancel claims 7-11.

Add claims 21-25 as the following:

--21. (New) A processor of a user equipment (UE) configured to establish a network connection using one of a circuit switched (CS) connectivity or a packet 
receiving a message from the further UE via the network connection, the message indicating that the UE is to perform a mode change operation and further including a selected mode for the UE, wherein the selected mode is based on user input received at the further UE and is to be utilized by both the UE and the further UE, wherein the message is a generated SMS message received from a CS network via the CS connectivity that is to be provided to the at least one further UE via the network connection; and 
performing the mode change operation to change the UE into the selected mode.-- 

--22. (New)  The processor of claim 21, wherein the message is a PS message including one or more data packets received from a PS network via the PS connectivity.-- 

--23. (New)  The processor of claim 21, wherein the SMS message includes a trigger indicating to the UE that the SMS message is not to be displayed on the UE.-- 

--24. (New)  The processor of claim 21, wherein, when the UE determines that the UE generated the message, the UE does not perform the mode change operation.--



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a user equipment (UE) configured to establish a network connection using either a circuit switched (CS) connectivity or a packet switched (PS) connectivity.  The user equipment receives a user input indicating a mode to set both the UE and a further UE which are associated with a same mobile device number.  An SMS message is generated and sent from the UE to the further UE indicating a mode to set both devices when establishing the circuit switched based connection.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Park et al. (US 2015/0245186 A1) that teaches electronic devices associated with the same phone number to share tasks or  receive a call signal.  There also exists prior art such as Parkkinen (US 2009/0163244 A1) that teaches transmitting an SMS message between devices to activate a service.  However, the prior arts on record alone or in combination fails to teach and/or suggest generating a short message service (SMS) message that is provided to the further UE indicating the mode corresponding to the user input to set both the UE and the further UE, wherein the UE and the further UE are associated with the same mobile device number as claimed.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468